FILED
                           NOT FOR PUBLICATION
                                                                          OCT 24 2019
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA, ex rel                No.    18-55807
Arthur Afionyan; STATE OF
CALIFORNIA, ex rel Arthur Afionyan,             D.C. No.
                                                2:16-cv-03268-JFW-KS
             Plaintiffs,

 and
                                                MEMORANDUM*
ARTHUR AFIONYAN, relator,

             Plaintiff-Appellant,

  v.

PEDORTHIC LAB SPECIALIST
CUSTOM SHOE CO.,

             Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted October 22, 2019**
                              Pasadena, California


       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: CALLAHAN and OWENS, Circuit Judges, and RESTANI,*** Judge.

      Plaintiff-Appellant Arthur Afionyan (“Afionyan”) appeals the district court’s

grant of summary judgment in favor of Defendant-Appellee Pedorthic Lab Specialist

Custom Shoe Company (“PLS”) on claims brought under the False Claims Act

(“FCA”) and the California False Claims Act (“CFCA”). The court reviews a grant

of summary judgment de novo. Kraus v. Presidio Tr. Facilities Div./Residential

Mgmt. Branch, 572 F.3d 1039, 1042 (9th Cir. 2009). A court may grant summary

judgment when “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

We affirm.

      PLS is a manufacturer of custom and prefabricated orthotics, shoes, and

insoles. Afionyan is a former employee of PLS who asserts that the diabetic orthotics

produced by PLS were not sufficiently personalized to meet Medicare’s

customization requirements. As a result, he says that PLS was causing claims to be

unlawfully submitted to government-funded health insurance programs (such as,

Medicare, Medicaid, and Medi-Cal).




      ***
          The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.


                                          2
      To prove liability under the FCA in this case,1 Afionyan must demonstrate

that PLS “knowingly present[ed], or cause[d] to be presented, a false or fraudulent

claim for payment or approval,” or “knowingly ma[de], use[d], or cause[d] to be

made or used, a false record or statement material to a false or fraudulent claim.”

United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 898–99 (9th Cir.

2017) (quoting 31 U.S.C. § 3729(a)(1)(A–B)).

      Regardless of whether Afionyan can satisfy the other elements of an FCA

claim, he has not shown that a false claim was actually filed. Taking the evidence in

the light most favorable to Afionyan, he has failed to “come to court with a claim in

hand or with sufficiently detailed circumstantial evidence to establish that the

defendant actually submitted a false claim.” United States ex rel. Aflatooni v. Kitsap

Physicians Serv., 314 F.3d 995, 1002 (9th Cir. 2002). Afionyan offers no evidence

of a claim and produces no “sufficiently detailed circumstantial evidence” to show

that any client or consumer of PLS diabetic orthotics submitted a claim to Medicare

or other relevant health insurance program. Because he cannot meet his burden,

summary judgment in favor of PLS was appropriate.

      For the foregoing reasons, the decision of the district court is hereby

      AFFIRMED.


1
 The CFCA is based on the FCA and its elements are the same for the claims
alleged. See Cal. Gov’t Code § 12651(a)(1–2); Laraway v. Sutro & Co., 116 Cal.
Rptr. 2d 823, 831 (Ct. App. 2002).

                                          3